t c memo united_states tax_court james e jenkins and ruth a jenkins petitioners v commissioner of internal revenue respondent docket no filed date thomas mckinney jr for petitioners martha j weber and nancy hale for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined deficiencies in and additions to following trial and the completion of the briefing process petitioners filed a notice of death of counsel thomas mckinney jr as a result the court deemed mr mckinney withdrawn as petitioners’ counsel petitioners’ and federal income taxes the issues for decision are whether petitioners received unreported income and are liable for the sec_6663 a fraud_penalty findings_of_fact petitioners married on date and remained married from through ie the years in issue prior to meeting ruth a jenkins james e jenkins petitioner made a modest living in the flea market business mrs jenkins was a successful businesswoman and sole owner of salvage brokers limited inc salvage brokers an auction and salvage business petitioner and mrs jenkins were president and secretary respectively of salvage brokers during the years in issue petitioners went on various gambling trips to las vegas nevada and tunica mississippi would typically take dollar_figure for gambling purposes and had gambling_losses in excess of their winnings petitioner and robert hood were partners in arjay rentals arjay petitioner and hood through arjay assisted charities in organizing and operating bingo_games in exchange for their services the charities agreed to lease building space in which to conduct the bingo_games purchase bingo equipment eg bingo cards and split a percentage of the net profits with petitioner and hood arjay’s receipt of a percentage of the net profit sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue violated va code ann sec ie prohibiting individuals partnerships and corporations from receiving compensation_for the purpose of organizing managing or conducting bingo_games and constituted illegal gambling for purposes of u s c sec from date to april of petitioner and hood operated bingo_games with the jasper volunteer_fire_department jvfd in jasper virginia in exchange for their services petitioner and hood received payments relating to the purchase and rental of bingo equipment and a percentage of profits during and part of the games were generally held twice a week in a building owned by mrs jenkins jasper property and leased to arjay for dollar_figure per month from to april of arjay subleased the jasper property to jvfd for dollar_figure per night in april of jvfd moved its bingo operations to another building owned by mrs jenkins in weber city virginia weber property jvfd leased the weber property from mrs jenkins for dollar_figure per night after each bingo session petitioner hood and certain members of jvfd would place all bingo proceeds on a table the money used to provide change to patrons during the bingo session sec_2 illegal gambling is defined as the operation of a gambling business that violates state law in which it is conducted involves five or more persons and occurs in excess of days or has a gross revenue of dollar_figure in any single day u s c sec was counted first and removed from the table after all the money was counted the charities would generally issue checks to mrs jenkins and arjay for the rent and bingo equipment respectively on financial reports generally prepared by petitioner the attendance expenses and profits were reported hood deposited the rent checks issued to mrs jenkins ie by endorsing the checks in mrs jenkins’s name and checks issued to arjay into a bank account in the name of robert c hood d b a arjay bingo supplies arjay account both petitioner and hood had signature_authority over the arjay account petitioner and hood operated bingo_games with the east carters valley ruritan club ruritan club during and in exchange for their services petitioner and hood received payments relating to the purchase and rental of bingo equipment and a percentage of the profits the bingo_games were generally held twice a week at the weber property as with the jasper property arjay leased the building from mrs jenkins on a monthly basis for dollar_figure and subleased it to the ruritan club for dollar_figure per night the ruritan club bingo_games were conducted in the same manner as jvfd bingo_games in the ruritan club terminated its affiliation with petitioner and hood ceased bingo operations at the weber property and moved its bingo operations to another building that same year one of its members kathy babb informed the virginia gaming commission that the jvfd was engaged in illegal bingo operations beginning in date petitioner and hood also operated bingo_games with handicaps unlimited in bristol virginia in exchange for their services petitioner and hood received payments relating to the purchase and rental of bingo equipment and a percentage of the profits the games were generally held twice a week although the games were not held in one of mrs jenkins’s properties they were conducted in the same manner as the jvfd and ruritan bingo_games in december of handicaps unlimited ceased operation of its bingo_games on date petitioners and hood were indicted for illegal gambling racketeering and money laundering during petitioner’s sentencing hearing hood testified that both he and petitioner had received substantial amounts of money from the bingo operations in addition to the income received relating to rent and supplies in exchange for his testimony he avoided prison and received a 12-month sentence in a halfway house petitioner pleaded guilty to the gambling and money laundering charges the remaining counts were dismissed against him and all counts were dismissed against mrs jenkins at his sentencing hearing however petitioner asserted that he did not receive any of the proceeds from the bingo_games and received only payment for rent supplies and reimbursements for out-of- pocket expenses relating to the operation of the bingo_games the court was unconvinced and sentenced petitioner to months in prison and a fine of dollar_figure at the sentencing hearing agent david gannaway the primary internal_revenue_service agent for this matter testified regarding his investigation of the illegal gambling operations he submitted a report consisting of a spreadsheet summarizing the figures used in the nightly financial reports prepared by petitioner relying on figures in the financial reports he determined the amounts petitioner and hood received from the bingo_games operated from through he then computed the profit for petitioner and hood based on what he concluded were the profit splits between the charities petitioner and hood for jvfd and the ruritan club he concluded that petitioner and hood’s percentage of the proceeds was not fixed but varied from percent to percent based on attendance he further concluded that petitioner and hood’s percentage of the proceeds relating to handicaps unlimited wa sec_80 percent in the report agent gannaway concluded and hood agreed that petitioner and hood received dollar_figure from to this amount was reduced to dollar_figure after deducting the amount he concluded that petitioner and hood received for rent and supplies although hood did not know if dollar_figure was accurate he requested that the government reduce its determination of the net amount received to dollar_figure and asserted that all proceeds were split evenly with petitioner in response the government ultimately concluded that petitioner and hood each received dollar_figure petitioners filed joint federal_income_tax returns relating to through but failed to include income payments relating to rent and supplies from the charities in petitioners filed amended returns relating to through to reflect the receipt of such income on date respondent issued petitioners a notice_of_deficiency and determined deficiencies and penalties relating to through as follows year deficiency dollar_figure big_number big_number big_number sec_6663 penalty dollar_figure big_number big_number big_number respondent based his determinations on hood’s assertions information received from various members of the respective charities and agent gannaway’s reconstruction of petitioners’ income petitioners resided in kingsport tennessee at the time they filed their petition with the court opinion in order for petitioners to be liable for the fraud_penalty an underpayment must exist 94_tc_654 respondent determined pursuant to agent gannaway’s report that petitioners failed to report income relating to the years in issue petitioner pleaded guilty to illegal gambling thus respondent has linked petitioner with the income-producing activity see 42_tc_355 as a result petitioners must prove by a preponderance_of_the_evidence that respondent’s deficiency determinations are arbitrary or unreasonable id on brief respondent contends that he used the specific item method of proof for purposes of determining petitioners’ unreported income at trial however agent robin britton the agent who conducted the audit stated that she did not do a specific items analysis and basically used agent gannaway’s calculations from the plea agreement in response to the court’s inquiry regarding why she did not use an indirect method of proof eg the net_worth_method she stated that petitioners failed to provide her with the necessary records to utilize such a method the court then asked agent britton if she had requested such records from petitioners and she admitted that she had not agent britton also admitted that she failed to verify agent gannaway’s report relating to the ruritan club by comparing his calculations with the ruritan club’s deposit slips with respect to jvfd and handicaps unlimited she did not review the charities’ financial reports or deposit slips for purposes of determining the accuracy of agent gannaway’s report thus for purposes of determining the amount of income petitioner and hood received respondent relied solely on agent gannaway’s calculations agent gannaway’s report however is fatally flawed first in determining the total amount received by petitioner agent gannaway relied on information obtained from hood hood the only witness testifying as to how much petitioner received was not credible his testimony was self- serving and laden with prevarications in addition for purposes of determining the profit percentages attributable to petitioner and hood agent gannaway relied on information obtained from certain members of the charities although agent gannaway testified that the members were certain of the percentages petitioner and hood received at trial their testimonies contained numerous inconsistencies and to varying degrees were not credible we also note that some of those charity members were inappropriately receiving a portion of the bingo proceeds furthermore agent gannaway’s report did not include corresponding deposit slips to support his calculations of approximately entries ie relating to ruritan club with respect to handicaps unlimited the original financial reports were lost prior to trial and no copies of such reports were proffered by respondent thus respondent’s determinations are critically flawed and virtually all the testimonial evidence was not credible as a result the court is required to accept respondent’s incorrect determinations recompute the determinations ie using unreliable records and testimony or reject respondent’s determinations we shall do the latter we also note that respondent did not utilize the net_worth_method for purposes of determining petitioners’ unreported income but asserted that petitioners used the proceeds from the bingo_games to support numerous gambling excursions the evidence however does not so establish petitioners had sufficient funds from other sources eg income from salvage brokers and substantial rental income received from the charities petitioners have established by a preponderance_of_the_evidence that respondent’s determinations are incorrect thus we are compelled to reject the determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioners
